Case 1:21-cv-01907-KLM Document 19 Filed 08/19/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-01907-KLM

CITY AND COUNTY OF DENVER, ACTING BY AND THROUGH ITS BOARD OF
WATER COMMISSIONERS,
a municipal corporation of the State of Colorado,

        Plaintiff,

v.

BOULDER COUNTY, ACTING BY AND THROUGH ITS BOARD OF COUNTY
COMMISSIONERS, a body corporate and politic of the State of Colorado, and MATT JONES,
CLAIRE LEVY, AND MARTA LOACHAMIN, in their official capacity as Commissioners.
     Defendants.


             CONSENT MOTION TO HOLD SCHEDULING CONFERENCE AND
                  CASE MANAGEMENT DEADLINES IN ABEYANCE


        Plaintiff City and County of Denver, acting by and through its Board of Water

Commissioners (“Denver Water”), moves pursuant to Fed. R. Civ. P. 16(b) to hold the

scheduling conference and case management deadlines set forth in this Court’s August 5, 2021

Order in abeyance. Undersigned counsel conferred with counsel for Defendants, who conveyed

that Defendants consent to this motion, the reasons for which are as follows.

        1.      On August 5, 2021, this Court issued an order scheduling an initial conference for

September 22, 2021 in this case. That Order also requires the parties to submit a proposed

scheduling order by September 15, and to hold a Rule 26(f) conference by August 25.

        2.       On August 10, 2021, Defendants filed a motion to dismiss in lieu of an answer.

Denver Water’s response to that motion is currently due August 31, 2021, with Defendants’




DCACTIVE-62749992.1
Case 1:21-cv-01907-KLM Document 19 Filed 08/19/21 USDC Colorado Page 2 of 4




reply due 14 days later under the local rules.1

        3.      Counsel for the parties conferred and agreed that it would conserve resources and

be more efficient to submit a proposed scheduling order addressing the path forward in this case,

and then hold a scheduling conference if needed, after this Court has ruled on Defendants’

pending motion to dismiss. The timing and substance of the Court’s resolution of that Motion

will impact whether and on what schedule the case should proceed thereafter.

                                          CONCLUSION

        Denver Water therefore respectfully requests that this Court enter an order holding all

upcoming scheduling conference and case management deadlines in abeyance until after the Court

has ruled on the pending motion to dismiss.

Dated: August 19, 2021

                                               Respectfully submitted,
                                               /s/ Amanda Shafer Berman
                                               Amanda Shafer Berman
                                               Elizabeth B. Dawson
                                               CROWELL & MORING LLP
                                               1001 Pennsylvania Ave, NW
                                               Washington, DC 20004
                                               Phone: (2020) 624-2500
                                               aberman@crowell.com
                                               edawson@crowell.com

                                               Jessica R. Brody
                                               Nicholas A. DiMascio
                                               Denver Water


1
  Counsel for “Save the Colorado” and “The Environmental Group” contacted the parties on
August 18 to inform them that Save the Colorado and The Environmental Group will seek to
intervene in this suit and, if permitted to do so, intend to file a second motion to dismiss in lieu of
their answer. If Save the Colorado and The Environmental Group are granted intervention, that
accordingly may result in the extension of Rule 12(b) briefing. But in any event, it will be most
efficient for all parties to this case and the Court to address the scheduling and other issues raised
by the Court’s October 5 Order and FRCP 26(f) after the resolution of all dispositive motions.

                                                  2



DCACTIVE-62749992.1
Case 1:21-cv-01907-KLM Document 19 Filed 08/19/21 USDC Colorado Page 3 of 4




                                  Office of the General Counsel
                                  1600 W. 12th Ave
                                  Denver, CO 80204
                                  Phone: (303) 628-6460
                                  jessica.brody@denverwater.org
                                  nick.dimascio@denverwater.org

                                  Attorneys for Plaintiff Board of Water
                                  Commissioners, d/b/a Denver Water




                                     3



DCACTIVE-62749992.1
Case 1:21-cv-01907-KLM Document 19 Filed 08/19/21 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE


        I hereby certify that on August 19, 2021 I served a copy of the preceding motion on all

Defendants by filing it on CM/ECF, which will provide electronic notice to the following counsel

for the Defendants:


David Even Hughes
Boulder County
Deputy County Attorney
303.441.4976
dhughes@bouldercounty.org
                                                   /s/ Amanda Shafer Berman___
                                                   Amanda Shafer Berman
                                                   CROWELL & MORING LLP
                                                   1001 Pennsylvania Ave, NW
                                                   Washington, DC 20004
                                                   Phone: (202) 624-2500
                                                   aberman@crowell.com




                                               4



DCACTIVE-62749992.1
